RESCRIPT
TANNER, P, J.
This is a Workmen’s Compensation Petition to recover for an injury.
The petitioner was a foreman for the defendant company and while at work a wheel, which was being unloaded, fell against his leg and caused an abrasion to a moderate extent. Petitioner kept on working and b.laod-poisoning resulted. The petitioner evidently had had no experience with blood-poisoning and got a mistaken idea that he had been poisoned oy drinking some of the water which was supplied to the workmen in casks which had contained different substances. The petitioner apparently persisted in this mistaken idea and told every physician who attended 'him that that was the cause of his injury. All the doctors, however, agree that it could not have been caused in that way and it is evident that the blood-poisoning resulted from the abrasion which was caused by the accident.
The only troubleso-'me question in the case is the question of notice.
The petitioner did not give the written notice required by statute. The employer, however, knew within a few days that the petitioner had the infected leg although the petitioner did not tell him it resulted from the accident because of his mistaken idea as to the cause. Under
the -circumstances we think it may fairly be said that under the rule the liberal construction to be applied to these cases is that there was a mistake on the part of the petitioner in recognizing the character of the trouble which excused the giving of the notice.
We therefore find that petitioner is entitled to compensation at the rate of $16 a week since the accident, with the exception of six weeks when he worked.
He is also entitled to the doctor’s bill for the statutory period and for hospital expenses during the stay in the hospital.